     Case 1:16-cv-00828-AWI-JDP Document 162 Filed 06/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH BECKER,                                      Case No. 1:16-cv-00828-AWI-JDP

12                        Plaintiff,                     ORDER DIRECTING THE CLERK’S
                                                         OFFICE TO CLOSE THE CASE IN LIGHT
13            v.                                         OF VOLUNTARY DISMISSAL
14
     WARDEN SHERMAN, et al.,
15                                                       ECF No. 161
                          Defendants.
16

17            The parties in this action have stipulated to a dismissal with prejudice under Federal Rule
18   of Civil Procedure 41(a)(1)(A)(ii). ECF No. 161. The court therefore directs the clerk’s office to
19   close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:        June 22, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
